Citation Nr: 1301557	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  10-48 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disability; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a chronic disorder manifested by sinusitis and/or rhinitis; and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran, G.V. and G.V.
ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's claims of entitlement to service connection for a low back disability, a chronic disorder manifested by sinusitis and/or rhinitis, and posttraumatic stress disorder (PTSD).  The Veteran submitted a Notice of Disagreement with these denials in May 2009, and timely perfected his appeal in December 2010.

In October 2010, the RO reopened and granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 70 percent disability rating.  In view of the foregoing, this issue has been resolved and is not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that the Veteran testified in a Decision Review Officer (DRO) hearing in August 2010 and a Travel Board hearing before the undersigned Veterans Law Judge in July 2012.  Transcripts of these proceedings have been prepared and incorporated into the evidence of record.

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.
The issues of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis (on the merits) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed Board decision dated in May 2003 denied the Veteran's claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis.

2.  The additional evidence associated with the Veteran's VA claims file since the May 2003 Board decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis.


CONCLUSIONS OF LAW

1.  The May 2003 Board decision, which denied the claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis have been reopened, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The Veteran asserts that he has submitted new evidence sufficient to reopen his previously denied claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis.  The Board concurs.

Relevant Law and Regulations

In general, RO and Board decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Analysis

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis.

From review of the Veteran's claims file, it is unclear what evidence was of record at the time of the Board's May 2003 denial.  It appears that a file is missing from those forwarded to the Board from the RO.  However, based upon review of the May 2003 Board decision, it appears that the following were of record at that time: the Veteran's service treatment records; private treatment records dated in the 1970's diagnosing the Veteran with upper respiratory problems, allergies and sinusitis; private treatment records dated in the 1980's and 1990's indicating the Veteran's treatment for allergy and sinus problems; a January 1990 private treatment record of allergy testing, which revealed allergic rhinitis with a component of vasomotor rhinitis; a February 1994 private computed tomography (CT) scan of the Veteran's head, which revealed chronic inflammatory changes in both maxillary and ethmoid sinuses; the January 1995 VA Agent Orange examination report; a September 1997 statement from one of the Veteran's service comrades; a March 1998 private medical report diagnosing the Veteran with atopic rhinitis and sinusitis; medical literature received in 1998 and 1999 discussing various conditions, including muscle pain and spinal cord injuries; a July 1999 private magnetic resonance imaging (MRI) scan of the lumbosacral spine; a November 1999 private medical report diagnosing the Veteran with multiple level lumbar disc degeneration and foraminal stenosis without radiculopathy; a December 1999 private medical report noting that an MRI scan and CT scan of the Veteran's lumbar spine showed degenerative disc disease at all levels except L5-S1, which was fairly normal; and the June 2001 Travel Board hearing transcript.

With respect to the low back disability, the May 2003 Board decision determined that the Veteran's service treatment records were negative for any injuries to the low back, and these records did not indicate that the Veteran was treated for injuries sustained in a truck accident.  Despite the submission of a statement from one of the Veteran's service comrades, noting that the Veteran was in a truck accident during service, the Board afforded this statement little probative weight due to the absence of any official documents to corroborate the accident.  The Board also held the Veteran's lay statements, with respect to incurrence and chronicity, to be of limited probative value.  Ultimately, although the Veteran did have a diagnosis of degenerative disc disease of the lumbar spine, the Board found that the preponderance of the evidence was against the claim.

With respect to a chronic disorder manifested by sinusitis and/or rhinitis, the May 2003 Board decision noted that the Veteran's service treatment records did indicate that he had problems with his ears, nose and throat prior to service, since he had provided a history of such problems at the time of his October 1968 service entrance examination.  The service treatment records thereafter, however, did not show the presence of a chronic disorder manifested by rhinitis or sinusitis.  Post-service medical records indicated that the Veteran had problems with allergies and sinuses around the mid 1970's, rhinitis in the 1980's, and bronchitis and herpes simples in the 1990's.  The Board found that the competent evidence of record did not link the Veteran's allergy problems, sinusitis or rhinitis to an incident in service, including Agent Orange exposure.  It was also noted that neither of these conditions could be service connected on a presumptive basis due to exposure to Agent Orange.  The Veteran's lay statements were also found to be of limited probative value.  Ultimately, although the Veteran did have diagnoses of sinusitis and rhinitis, the Board found that the preponderance of the evidence was against the claim.

Objective evidence has been added to the record since the Board's May 2003 decision, including: records associated with the Veteran's successful claim for Social Security Administration disability benefits; VA treatment records; private treatment records; the August 2010 DRO hearing testimony; and the July 2012 Travel Board hearing testimony.  This evidence is not cumulative or redundant; it has not been considered previously.  The evidence raises a reasonable possibility of substantiating the claims since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis are reopened and must be considered in light of all the evidence, both old and new.

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claims.  


ORDER

The application to reopen the claim of entitlement to service connection for a low back disability is granted and, to that extent only, the appeal is granted.

The application to reopen the claim of entitlement to service connection for a chronic disorder manifested by sinusitis and/or rhinitis is granted and, to that extent only, the appeal is granted.




REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis.

Missing Records

It is clear from review of the Veteran's claims file that evidence is missing from the record.  The Veteran's service treatment records and all evidence associated with his claims are missing prior to the October 2000 VA Form 9 submitted in association with his prior claims.  An exhaustive search must be performed in order to locate these missing records.

Treatment Records

The Board finds that any outstanding VA treatment records, dated from October 2010 to the present, should be associated with the Veteran's claims file.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

The AMC should also contact the Veteran to determine if he has received any additional private medical treatment for his low back and his chronic disorder manifested by sinusitis and/or rhinitis.  He should then be requested to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any private medical provider that has treated him for his claimed disabilities.



VA's Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Veteran has established that he currently suffers from degenerative disc disease of the lumbar spine and a chronic disorder manifested by sinusitis and/or rhinitis.  There is also credible evidence of record to suggest that the Veteran may have sustained an injury to his low back and suffered from a chronic disorder manifested by sinusitis and/or rhinitis during his time in active duty service.  As the record is devoid of sufficient evidence to determine whether these disabilities were incurred in or aggravated by active duty service, VA must provide the Veteran with appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  Id.

Accordingly, the case is REMANDED for the following action:

1.  An exhaustive search must be conducted to locate the Veteran's missing claims file, which contains his service treatment records as well as any other evidence prior to his October 2000 VA Form 9.  A record of all attempts made to locate this missing evidence should be associated with the Veteran's current claims files.



	(CONTINUED ON NEXT PAGE)
2.  Obtain any outstanding VA treatment records for the Veteran from the VA Puget Sound Health Care System dated from October 2010 to the present.  Any response received should be memorialized in the Veteran's claims file.

3.  Contact the Veteran to request that he complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for his low back and chronic disorder manifested by sinusitis and/or rhinitis.  After obtaining a completed VA Form 21-4142, the AMC should attempt to obtain any pertinent medical records, not already associated with the claims file.  Any response received should be memorialized in the Veteran's claims file.

4.  Thereafter, schedule the Veteran for a VA spine compensation examination with an appropriate expert to determine the nature and etiology of his claimed low back disability.  The VA examiner must thoroughly review the Veteran's claims file as well as a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.

The VA examiner should specifically address the following:

A.)  State whether the Veteran currently suffers from any disabilities associated with his low back.


B.)  For each diagnosis rendered, opine whether it is "at least as likely as not" that the Veteran's currently diagnosed low back disability (1) had its onset in active duty service, or (2) is related to active duty service.

The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

The opinion should be supported by clear rationale and a discussion of the facts and medical principles involved must be provided.  The VA examination must be typed.

5.  Schedule the Veteran for an appropriate VA compensation examination to determine the nature and etiology of his claimed chronic disorder manifested by sinusitis and/or rhinitis.  The VA examiner must thoroughly review the Veteran's claims file as well as a complete copy of this remand in conjunction with the examination.  The VA examiner should note that this has been accomplished in the VA examination report.

If and only if the Veteran's missing claims file is located and it is determined that there is medical evidence of record establishing that the Veteran suffered from a chronic disorder manifested by sinusitis and/or rhinitis prior to his entry into service, the VA examiner should specifically address the following:

A)  State whether the Veteran currently suffers from a chronic disorder manifested by sinusitis and/or rhinitis.

B)  If a chronic disorder manifested by sinusitis and/or rhinitis is diagnosed, state whether this disorder "clearly and unmistakably" existed prior to service, and if it did, whether this disorder "clearly and unmistakably increased in severity beyond its natural progression during service."

If the Veteran's missing claims file is not located, and the Veteran is unable to supply medical evidence that his claimed disorder existed prior to service, the VA examiner should specifically address the following:

A.)  State whether the Veteran currently suffers from a chronic disorder manifested by sinusitis and/or rhinitis.

B.)  If so, opine whether it is "at least as likely as not" that the Veteran's currently diagnosed disorder (1) had its onset in active duty service, or (2) is related to active duty service.

The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

Any opinion provided should be supported by a clear rationale.  A discussion of the facts and medical principles involved must be provided.  The VA examination must be typed.

6.  Thereafter, review the Veteran's claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a low back disability and a chronic disorder manifested by sinusitis and/or rhinitis should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


